                  Case 1:18-cr-00527-KMW Document 159 Filed 11/21/19 Page 1 of 1




             United States District Judge
             Southern District of New York
             500 Pearl Street
             New York, New York 10007
                                                                                                 MEMO ENDORSED~
                                                               Re:        United States v. Sean Merchant
                                                                          18 CR 527 (KMW)

             Dear Judge Wood:

                     Counsel represents the defendant Sean Merchant in the above-referenced case, pursuant
             to the Criminal Justice Act. Currently, Mr. Merchant's sentencing is scheduled December 3,
             2019.

                     I write to respectfully request that Mr. Merchant's sentencing be re-scheduled for a date
             and time convenient to your Honor in February, 2020, as additional time is needed to receive and
             review records requested by the defense relating to Mr. Merchant's background, which we
             expect to use in preparation for our sentencing submission on behalf of our client.

                     Your Honor's consideration of this request is greatly appreciated.

    Se t\-4lf\CAA~       i..s a~ ovc~c:l ~                                Respectfully submitted,

  'R.b~"-'j 13 , 2-0 2..0 , at . 11 : Do A ,1\1\.                                 Isl
L){ -k nA C<." ~ <;.\A. \, \'\,\, 5 S \ \'.> ~ 1~ c:;l Lu' 6 !:J          Susan G. Kellman
 JC\. t"\U.C\. ~ 3 "\l   •   b   \N'.ti\ I \ ~ Af"
     cc:     All counsel via ECF
     S\,t. b rw s s \UY\ i .:>    d. w. b ::\ "fv\.,   <\.l G\ ~   L, ·




                                                                                         II -- 2. l ,,. f'f
                                                                              SO ORDERED:          N.Y., N.Y.
                                                                          '
                                                           -                     KIMBA M. WOOD
                                                                                        U.S.D.J.
